        1:14-cv-01108-MMM # 145          Page 1 of 10                                              E-FILED
                                                                 Friday, 09 November, 2018 11:30:48 AM
                                                                            Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT FOR THE
                  CENTRAL DISTRICT OF ILLINOIS, PEORIA DIVISION

JOEL JACKSON,                                 )
                                              )            Case No. 14-1108
               Plaintiff,                     )
                                              )
                       v.                     )            Hon. Michael M. Mihm
                                              )
BIRKEY, et al.,                               )
                                              )
               Defendants.                    )

                                      CITATION NOTICE

Judgment Debtor’s last known:

Name: Richard Birkey___________________________________________________________
Address: 23825 N. Hiawatha Pt
City/State/Zip: Canton, IL 61520___________________________________________________
Telephone:_____________________________________________________________________
A judgment in favor of Joel Jackson               and against Richard Birkey
was entered on October 16, 2018
in the amount of $370,000.00       and $370,000.00                 remains unsatisfied.


Name and address of Attorney for Judgment Creditor or Judgment Creditor (if without an
attorney):

Atty. No. 6287162_______________________________________________________________
Name: Scott Rauscher____________________________________________________________
Atty. for: Joel Jackson
Address: 311 N. Aberdeen Street, 3rd Floor
City/State/Zip Chicago, IL 60607
Telephone: (312) 243-5900

Name of person to receive Citation: Richard Birkey____________________________________


                                                                                          (OVER)
       1:14-cv-01108-MMM # 145         Page 2 of 10



NOTICE: The court has issued a citation against the person named above. The citation
directs that person to appear in court to be examined for the purpose of allowing the
judgment creditor to discover income and assets belonging to the judgment debtor or in
which the judgment debtor has an interest. The citation was issued on the basis of a
judgment against the judgment debtor and in favor of the judgment creditor in the amount
stated above. On or after the court date stated above, the court may compel the application
of any discovered income or assets toward payment on the judgment.

The amount of income or assets that may be applied toward the judgment is limited by
federal and Illinois law. THE JUDGMENT DEBTOR HAS THE RIGHT TO ASSERT
STATUTORY EXEMPTIONS AGAINST CERTAIN INCOME OR ASSETS OF THE
JUDGMENT DEBTOR WHICH MAY NOT BE USED TO SATISFY THE JUDGMENT
IN THE AMOUNT STATED ABOVE: (OVER)




                                             2
        1:14-cv-01108-MMM # 145                Page 3 of 10



(1)     Under Illinois or federal law, the exemption of personal property owned by the debtor
        includes the debtor’s equity interest, not to exceed $4,000 in value, in any personal property
        as chosen by the debtor, including money in a bank account;

        (a)     Social Security and SSI benefits;

        (b)     public assistance benefits;

        (c)     unemployment compensation benefits;

        (d)     worker’s compensation benefits;

        (e)     veteran’s benefits;

        (f)     circuit breaker property tax relief benefits;

        (g)     the debtor’s equity interest, not to exceed $2,400 in value, in any one motor vehicle;

        (h)     the debtor’s equity interest, not to exceed $1,500 in value, in any implements,
                professional books, or tools of the trade of the debtor.

(2)     Under Illinois law every person is entitled to an estate in homestead, when it is owned and
        occupied as a residence, to the extent in value of $15,000, which homestead is exempt from
        judgment.

(3)     Under Illinois law, the amount of wages that may be applied toward a judgment is limited
        to the lesser of (i) 15% of gross weekly wages or (ii) the amount by which disposable
        earnings for a week exceed the total of 45 times the greater of the state or federal minimum
        hourly wage.

(4)     Under federal law, the amount of wages that may be applied toward a judgment is limited
        to the lesser of (i) 25% of disposable earnings for a week or (ii) the amount by which
        disposable earnings for a week exceed 30 times the federal minimum hourly wage.

(5)      Pension and retirement benefits (including IRA accounts) and refunds may be claimed as
        exempt under Illinois law.

The judgment debtor may have other possible exemptions under the law.

THE JUDGMENT DEBTOR HAS THE RIGHT AT THE CITATION HEARING TO DECLARE
EXEMPT CERTAIN INCOME OR ASSETS OR BOTH. The judgment debtor also has the right to
seek a declaration at an earlier date by notifying the clerk in writing at the office of the Clerk of the
Court in 100 N.E. Monroe Street, Room 309, Peoria, Illinois 61602.
When so notified, the Clerk of the Circuit Court will obtain a prompt hearing date from the court
and will provide the necessary forms that must be prepared by the judgment debtor or the attorney
for the judgment debtor and sent to the judgment creditor or the judgment creditor’s attorney by
regular first class mail, regarding the time and location of such hearing.

This notice may be sent to the judgment debtor by regular first class mail.


                                                      3
         1:14-cv-01108-MMM # 145                    Page 4 of 10


           CERTIFICATION OF MAILING BY JUDGMENT CREDITOR OR ATTORNEY FOR
                                             JUDGMENT CREDITOR
  Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure (735 ILCS 5/109),
  the undersigned certifies that s/he mailed by regular first-class mail a copy of the citation notice and this citation
  to defendant at the address shown below upon filing of the citation or within three business days of service if
  served upon Third Party Respondent.

              /s/ Scott Rauscher
  Signature: ___________________________________ Name: Scott Rauscher



(PLEASE PRINT)

Preparing Atty’s No.: 6287162_________________
Preparing Atty’s Name: Scott Rauscher                                  /s/ Scott Rauscher

Atty. for: Joel Jackson                                                            Preparer’s Signature
Address: 311 N. Aberdeen Street, 3rd Floor
City/State/Zip: Chicago, IL 60607
Telephone: (312) 243-5900




                                                           4
       1:14-cv-01108-MMM # 145           Page 5 of 10



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                  CENTRAL DISTRICT OF ILLINOIS, PEORIA DIVISION

JOEL JACKSON,                                      )
                                                   )
       Judgment Creditor (Plaintiff),              )      Case No. 14-1108
                                                   )
                      v.                           )
                                                   )
BIRKEY, et al.,                                    )      Hon. Michael M. Mihm
                                                   )
       Judgment Debtors (Defendants).              )
                                                   )


                            CITATION TO DISCOVER ASSETS


To:    Richard Birkey, Judgment Debtor (Defendant)
       c/o Michael Stephenson
       Assistant Attorney General
       General Law Bureau
       100 W. Randolph St., 13th Fl.
       Chicago, Illinois 60601

        YOU ARE COMMANDED to appear before Judge Mihm or any judge sitting in his/her
stead in Courtroom 112 at 100 N.E. Monroe Street, Peoria, IL 61602 on Tuesday, December 4,
2018 at 9:00 am to be examined under oath to discover assets or income not exempt from
enforcement of a judgment.

A judgment in favor of JOEL JACKSON and against RICHARD BIRKEY was entered on
October 16, 2018. The amount of Judgment was $350,000 in compensatory damages, as well as
$20,000 in punitive damages against Defendant Birkey.

YOU ARE COMMANDED to produce at the examination: see attached rider

YOU ARE PROHIBITED from making or allowing any transfer or other disposition of, or
interfering with, any property not exempt from execution or garnishment belonging to the
judgment debtor or to which the judgment debtor may be entitled or which may be acquired by
or become due to the judgment debtor and from paying over or otherwise disposing of any
money not so exempt, which is due or becomes due to the judgment debtor, until further order of
court or termination of the proceedings. You are not required to withhold the payment of any
money beyond double the amount of the judgment.

WARNING: YOUR FAILURE TO APPEAR IN COURT AS HEREIN DIRECTED MAY CAUSE YOU TO
BE ARRESTED AND BROUGHT BEFORE THE COURT TO ANSWER TO A CHARGE OF CONTEMPT
OF COURT, WHICH MAY BE PUNISHABLE BY IMPRISONMENT IN THE COUNTY JAIL.
           1:14-cv-01108-MMM # 145                         Page 6 of 10




                               CERTIFICATE OF ATTORNEY (OR NON-ATTORNEY)

NOTE: THIS CITATION MUST BE ACCOMPANIED AT THE TIME OF SERVICE BY EITHER A COPY OF THE UNDERLYING MEMORANDUM OF JUDGMENT OR A
CERTIFICATION BY EITHER THE CLERK THAT ENTERED THE JUDGMENT OR THE ATTORNEY FOR THE JUDGMENT CREDITOR SETTING FORTH THE FOLLOWING:



In the United States District Court of the Central District of Illinois, judgment in favor of
Joel Jackson and against Richard Birkey was entered on October 16, 2018 in Case No. 14-
CV-1108. The amount of Judgment was $350,000 in compensatory damages, as well as
$20,000 in punitive damages against Defendant Birkey.

I, the undersigned certify to the Court, under penalties as provided by law pursuant to 735
ILCS 5/1-109 that all information stated herein is true.

Preparing Atty’s No. 6287162                                    WITNESS
Preparing Atty’s Name: Scott Rauscher,
Loevy & Loevy                                                   ______________________________________
Attorney for: Joel Jackson
Address: 311 N. Aberdeen Street, 3rd Floor                      ______________________________________
City & Zip: Chicago, IL 60607                                   (Clerk of the United States District Court)
Telephone: (312) 243-5900
                                                                Date of Service __________________, 20 _____
 /s/ Scott Rauscher
_________________________________                               (To be inserted by Officer on copy left with
Signature of Attorney                                           defendant or other person.)
        1:14-cv-01108-MMM # 145            Page 7 of 10



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                  CENTRAL DISTRICT OF ILLINOIS, PEORIA DIVISION

JOEL JACKSON,                                        )
                                                     )
       Judgment Creditor (Plaintiff),                )
                                                     )
                       v.                            )       Case No. 14-1108
                                                     )
BIRKEY, et al.,                                      )       Hon. Michael M. Mihm
                                                     )
       Judgment Debtor (Defendant).                  )
                                                     )


                      RIDER TO CITATION TO DISCOVER ASSETS

       Plaintiff JOEL JACKSON, by his attorneys Loevy & Loevy, hereby propounds the
following discovery for purposes of this Citation to Discover Assets and pursuant to Federal
Rule of Civil Procedure 69(a)(2), upon Defendant RICHARD BIRKEY, to be answered by him
individually by December 4, 2018.

                                  Definitions and Instructions

       A.      “Asset” shall mean anything of financial value, including but not limited to:
                i.    “Bank Account”: to include cash, and all checking accounts savings
                      accounts or any other depository arrangements with a financial institution,
                      savings association or credit union; and whether registered in the name of
                      Birkey, Birkey and others, Birkey as trustee for others, others as trustee
                      for Birkey, and any partnership in which Birkey has an interest.
               ii.    “Real Estate”: to include any and all interests with respect to real property.
              iii.    “Securities”: to include any stocks, bonds or mutual funds, commodity
                      accounts, options or futures accounts, and/or any property constituting a
                      security under the Securities Act of 1933 or any state securities laws.
              iv.     “Employee Benefit”: to include any and all interests, vested or contingent,
                      in any profit sharing plan, pension plan, trust or group or individual life
                      insurance plan.

                                         Interrogatories

        1.      On an attorneys’ eyes only basis, please provide your social security number, as
well as the social security number of your spouse.

        2.     Please list all of the Assets that you own or possess, including personal property,
with a value in excess of $2,500.
        1:14-cv-01108-MMM # 145             Page 8 of 10



        3.      Identify by account number and financial institution all of your Bank Accounts
and state the current value of the Assets in each such Bank Account.

        4.     Identify by account number and financial institution all of your Bank Accounts,
brokerage accounts or other means through which you own or control any Securities, and state
the current value of each such account. This request includes but is not limited to any 401k and
IRA accounts.

       5.     Identify by policy number and insurance company any insurance policies in
which you are the beneficiary or have any other ownership interest.

       6.      List the name and address of every person to whom you have been married.

         7.     Identify: (a) any trust for which you have any beneficial interest whatsoever; and
(b) any trust into which you have placed, contributed, or otherwise deposited Assets of any
value. For any trust responsive to either subpart of this Interrogatory, please describe who
(including yourself) has any beneficial interest in said trust(s), and list all of the Assets in said
trust(s).

       8.      Please list the address of your residence, and state whether you own the residence,
how much equity you have in your residence, and the name(s) of any other person with an
ownership interest in your residence, as well as the type of ownership interest held by any other
person with said interest.

       9.     Please identify any automobile(s) in your possession, including the make and
model (including year), and state whether you own or lease them. Please identify said vehicle(s)
by VIN number, and state whether there are any other persons with an ownership interest in said
vehicle(s).

        10.     Please identify any and all Real Estate in which you have any ownership interest.
For each such property, describe the nature and extent of your ownership interest. In addition,
provide its address, its most recent assessed value, the date on which you obtained an ownership
interest, any amount paid or transferred at that time.

        11.     Identify by name and location any sole proprietorship, partnership, limited
partnership, or corporation in which you have an ownership interest, and state the value of said
interest and your percentage of ownership.

        12.      Please identify any transactions since this lawsuit was filed in which you have
sold, gifted, or otherwise transferred any ownership interest in an Asset, including personal
property, with a value in excess of $2,500. Please describe each transaction, including the Asset
at issue, the date of the transaction, every individual or entity involved in the transaction, and the
approximate value of the transaction.

       13.    State your approximate net worth, calculated as the difference between your
Assets and your liabilities.



                                                  2
        1:14-cv-01108-MMM # 145            Page 9 of 10



        14.     Does your spouse, or any of your minor children, if applicable, have any Assets
worth in excess of $10,000 which you have not included in the calculation of your net worth? If
so, please identify all such Assets.

       15.    For each of the past five years, please list all sources of income, including any
pension and investment income.

                                    Requests for Production

       1.      All Documents relating to any Assets in your possession with a value in excess of
$2,500.

        2.    Copies of all annual, monthly, quarterly, or other periodic statements for the
period of 2013 through the present for all Bank Accounts and any accounts through which you
own or control any Securities, including any accounts identified in response to Interrogatories 3
and 4 above. This request includes but is not limited to any and all retirement accounts, 401(k)
accounts, IRAs, stocks, bonds, mutual funds, and/or securities in which you have any ownership
interest.

       3.     Copies of any insurance policies in which you are either the beneficiary or have
any other ownership interest.

       4.     A copy of the deed to your residence. If you do not own your home, please
produce a copy of a current lease.

        5.      A copy of the title to your automobile(s), as well as a copy of all documentation
relating to financing, ownership, and any equity you may have in said automobile(s).

       6.      All Documents relating to any ownership interest in any Real Estate, including
copies of any deeds or titles.

        7.      A copy of your last four pay stubs relating to any employment in which you are
engaged or have been engaged in the past three years. This includes positions for which your
status is a contractor, consultant, or some other status.

       8.     All Documents relating to any applications or other requests for credit (regardless
of whether they were approved or granted), including and type of loan or mortgage, that you
made in the past five years.

      9.      Copies of your federal and state tax returns for the past five years, including any
W2s, 1099s, and any other form reflecting earned income.

       10.     All Documents relating to any trust responsive to Interrogatory No. 7.

       11.      All Documents relating to any sole proprietorship, partnership, limited
partnership, or corporation responsive to Interrogatory No. 11.

       12.     All Documents relating to any transactions responsive to Interrogatory No. 12.

                                                 3
       1:14-cv-01108-MMM # 145            Page 10 of 10



        13.     All documents relating to any monies received or to be received by you directly or
indirectly as the result of a settlement or judgment in any legal action.




                                                4
